Mary




                                 Fourth Court of Appeals
                                          San Antonio, Texas
                                                   July 23, 2015

                                              No. 04-15-00349-CV

                                            Steven Mitchell GARY,
                                                   Appellant

                                                          v.

    Mary ROMAN: Gerald C. Moton, Esq.; Irene Hall, Grand Jury Foreman; and unidentified
                        Prosecutors of the 175th District Court,
                                       Appellee

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-CI-01986
                              Honorable Laura Salinas, Judge Presiding

                                                 ORDER
       Steven Mitchell Gary filed the underlying action on February 5, 2015. The clerk’s record
and docket sheet do not reflect that citation has issued or been served on any of the defendants.
See TEX. R. CIV. P. 99 et seq. Nevertheless, Gary filed a motion for default judgment and, on
July 13, 2015, he filed a notice of appeal, complaining about the denial of his motion.

         After reviewing the clerk’s record, it appears that no final judgment has been rendered by
the trial court. An order 1 denying a motion for default judgment is interlocutory. This court does
not have jurisdiction to consider an appeal from an interlocutory order unless it is expressly
authorized by statute. Stary v. DeBord, 967 S.W.2d 352, 352 (Tex. 1998); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992). No statute or rule authorizes an appeal from an
order denying a default judgment.

        Accordingly, we order a response due by August 3, 2015, showing cause why this
appeal should not be dismissed for want of jurisdiction. If appellant fails to satisfactorily respond
within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c). All deadlines
in this matter are suspended until further order of the court.

                                                               _________________________________
                                                               Luz Elena D. Chapa, Justice

1
  The clerk’s record contains several letters to Gary from the Chief Staff Attorney of the Bexar County Civil District
Courts that state Gary’s motion for default judgment was denied by the Presiding District Judge. However, the
record does not contain a signed order.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court